Citation Nr: 1510944	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  13-09 858	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for acute myelogenous leukemia (AML), to include as due to exposure to herbicides such as Agent Orange and/or due to exposure to benzene as a component of Agent Orange, for purposes of substitution or accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran had active military service in the United States Navy from January 1970 to November 1972, to include service in Vietnam.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts that denied the Veteran's claim of entitlement to service connection for acute myelogenous leukemia (AML), to include as due to exposure to herbicides such as Agent Orange while he was on active duty in Vietnam.  

The Veteran died in April 2011; the appellant is his surviving spouse.  The appellant timely requested that she be substituted for the Veteran.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (amending the law to allow substitution in cases involving claimants who die on or after October 10, 2008) (codified at 38 U.S.C.A. § 5121A (West Supp. 2013)).  Such request must be filed not later than one year after the date of the veteran's death.  Id.  As provided in the law, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under 38 U.S.C.A. § 5121(a) ...."  Id.  VA has allowed the appellant's substitution in the Veteran's case that was on appeal.  Therefore, the appellant has been substituted for the Veteran.  The appellant retains the Veteran's docket number before the Board.

In February 2014, a videoconference hearing was held between the above RO and the Board in Washington, DC, before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.  In connection with that videoconference hearing, the appellant's representative submitted additional evidence concerning her claim.  This evidence included information from internet sources concerning a link between exposure to benzene and later development of AML.  The appellant's representative has also submitted a written waiver of initial review of that evidence by the RO.  Therefore referral to the RO of the evidence received directly by the Board is not required.  38 C.F.R. § 20.1304.  However, as the case is being remanded, the RO will be able to review it.

In addition to the paper claims file, there is an electronic file associated with the claim.  The electronic file does not currently contain evidence pertinent to the claim that is not already included in the paper claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A determination has been made that additional development is necessary with respect to the right tonsil issue on appeal.  Accordingly, further appellate consideration will be deferred and this case remanded for action as described below.

If a veteran was exposed to a herbicide agent during active military, naval, or air service, the following diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform diseases consistent with chloracne, Type II diabetes mellitus, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy (defined as transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset), porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 41,442-41,449, and 61 Fed. Reg. 57,586-57,589 (1996); Notice, 64 Fed. Reg. 59,232- 243 (Nov. 2, 1999).  

Notwithstanding the foregoing presumption provisions, which arose out of the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Public Law No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United States Court of Appeals for the Federal Circuit has determined that a claimant is not precluded from establishing service connection for disability due to Agent Orange exposure with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998). See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  Thus, the presumption is not the sole method for showing causation, and thereby establishing service connection.

In other words, the fact that a veteran does not meet the requirements of 38 C.F.R. § 3.309 does not in and of itself preclude him from establishing service connection as he may, in the alternative, establish service connection by way of proof of actual direct causation, showing that his exposure to an herbicide during service caused any current disorders.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d).  However, where the dispositive issue involves a question of medical causation (such as whether a condition claimed is the result of active service in the military), only competent medical evidence is probative.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The appellant is seeking service connection for acute myelogenous leukemia (AML); she argues that the Veteran's AML was related to his exposure to herbicides in Vietnam and has provided a medical opinion from his treating private oncologist to the effect that the Veteran's AML may have been caused by his exposure to Agent Orange.  However, the Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and AML.  This was the basis for the RO's denial of the claim.

But consideration of entitlement to service connection on a direct basis must also be accomplished.  While the RO did obtain a medical opinion in this case, the reviewing oncologist did not render any opinion as to the etiology of the Veteran's AML.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the United States Court of Appeals for Veterans Claims (the Court) has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, the Veteran is presumed to have been exposed to herbicidal agents while he was in service.  He subsequently had AML that his private oncologist has indicated is related to military service.  In addition, the appellant has also raised the argument that benzene exposure is a known risk for the development of AML and that, since benzene is a component of Agent Orange, this is the etiologic cause of the Veteran's AML.  Therefore, the Board finds that the duty to assist in this case requires that a VA medical opinion should be obtained on remand.

As previously noted, a written statement from a private oncologist, dated in October 2010, contains a statement that it is possible that the Veteran's exposure to Agent Orange could have caused his leukemia.  However, the private doctor did not provide a rationale for this opinion.  In Savage v. Shinseki, 24 Vet. App. 124 (2011), the Court held that in some circumstances VA has a duty to return for clarification unclear or insufficient examination reports, even when they do not originate from VA medical personnel.  In particular, such clarification should be obtained where the missing evidence bears greatly on the probative value of the examination report.  Here, clarification is needed; in particular, the private oncologist needs to provide a rationale as to why or how the AML is etiologically related to some aspect of the Veteran's military service, including herbicide exposure, versus some other cause(s) such as the Veteran's family medical history or the 45 pack-year smoking history noted by this private oncologist in the Veteran's medical record.  On remand, this private physician should be contacted and requested to provide clarification as to this question.  

The duty to assist requires the gathering of medical records and the scheduling of medical examination(s) when such examination is necessary to make a decision on the claim(s).  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  These considerations require a search for relevant military and medical records and further investigation by medical professionals, inasmuch as the Board is prohibited from substituting its own unsubstantiated medical opinions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  In addition, the duty to assist includes obtaining medical records and examinations where indicated by the facts and circumstances of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  

Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the appellant to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  In light of the foregoing, this case is REMANDED for the following development: 

1.  Ensure that all notification and development action required by statute, regulation and any other applicable legal precedent is completed.

2.  Contact the Veteran's private treating oncologist who wrote the October 2010 opinion of record and ask her to provide an opinion as to whether it is at least as likely as not that the Veteran's AML was related to his military service from January 1970 to November 1972, including his service in Vietnam, or to the service-connected posttraumatic stress disorder (PTSD) or to some other factor(s) such as genetics, the Veteran's family medical history or his tobacco and alcohol history.  The private treating oncologist must provide an explanation for any opinion regarding the etiology of the Veteran's AML.

In particular, ask the private oncologist to answer the following questions: 
      a.  What is AML?  Discuss the epidemiology of the disease.  Does genetics play any role?  
      b.  What is meant by an FLT3/ITD mutation? What is the impact of these mutations on the development of AML?
      c.  What are the known risk factors for AML?  Is there a latency period between exposure to risk factors and development of AML?
      d.  What risk factors did the Veteran have?  Explain.
      e.  What was the most likely cause of the Veteran's AML?  Explain.
      f.  Did the Veteran's exposure to tactical herbicides such as Agent Orange play any role in his development of AML?  Explain.
      g.  Was the Veteran exposed to benzene during his lifetime?  What were the sources of his exposure?  Discuss his exposure to herbicides in Vietnam and his 45 pack-year smoking history. 
      h.  Did the Veteran's exposure to benzene play any role in his development of AML?  Why or why not? 

3.  After completing the development actions listed above, arrange for a comprehensive review of the Veteran's claims file by an appropriately qualified physician, such as an oncologist or a pathologist.  The reviewer must provide an opinion as to whether it is at least as likely as not that the Veteran's AML was related to his military service from January 1970 to November 1972, including his service in Vietnam, or to the service-connected posttraumatic stress disorder (PTSD) or to some other factor(s) such as genetics, the Veteran's family medical history or his tobacco and alcohol history.  The basis of the opinion must be included in the document containing the opinion.

The reviewer must provide an opinion with citation to current medical literature as needed as to the following questions:
      a.  Did exposure to Agent Orange involve exposure to benzene?  Why or why not?
      b.  What is AML?  Discuss the epidemiology of the disease.  Does genetics play any role?  
      c.  What is meant by an FLT3/ITD mutation? What is the impact of these mutations on the development of AML?
      d.  What are the known risk factors for AML?  Is there a latency period between exposure to risk factors and development of AML?
      e.  What risk factors did the Veteran have?  Explain.
      f.  What was the most likely cause of the Veteran's AML?  Explain.
      g.  While the Agent Orange compendia do not list AML as a disease caused by Agent Orange, did the Veteran's exposure to tactical herbicides such as Agent Orange play any role in his development of AML?  
      h.  Was the Veteran exposed to benzene during his lifetime?  What were the sources of his exposure?  Discuss his exposure to herbicides in Vietnam and his 45 pack-year smoking history. 
      i.  Did the Veteran's exposure to benzene play any role in his development of AML?  Why or why not? 
      j.  What role, if any, did the Veteran's service-connected PTSD play in (i) causing, or (ii) aggravating the AML?  Explain.

4.  Upon receipt of the VA reviewer's medical report, conduct a review to verify that all requested opinions have been offered.  If information is deemed lacking, refer the report to the VA reviewer for corrections or additions.  See 38 C.F.R. § 4.2 (If the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.).  

5.  After all appropriate development has been accomplished, review the record, including any newly acquired evidence, and re-adjudicate the AML issue on appeal.  The readjudication must reflect consideration of all the evidence of record and be accomplished with application of all appropriate legal theories.

6.  If the benefit sought on appeal remains denied, the appellant and her representative must be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time must be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

